Case 0:20-cv-62136-RAR Document 1 Entered on FLSD Docket 10/20/2020 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION



  KIMBERLY E. FERRON,                                   CASE NO. ____________________

                         Plaintiff,

                 v.

  KRAFT HEINZ FOODS COMPANY,

                         Defendant.


                                      NOTICE OF REMOVAL

        Defendant Kraft Heinz Foods Company (“Kraft Heinz”) hereby effects the removal of this

 action from the Circuit Court, Seventeenth Judicial Circuit, in and for Broward County to the U.S.

 District Court for the Southern District of Florida, Fort Lauderdale Division. Removal is proper

 under the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d) because this case is

 a class action in which the putative class exceeds 100 members, at least one plaintiff is diverse

 from at least one defendant, and the amount in controversy exceeds $5 million. Venue is proper

 under 28 U.S.C. § 1441(a) because this District encompasses the county in which this lawsuit is

 pending, and under 28 U.S.C. § 1391 because Plaintiff allegedly purchased the products at issue

 in Broward County, Florida, which is located in this District and Division.

             FACTUAL BACKGROUND AND STATE COURT PROCEEDINGS

        1.      Plaintiff filed this lawsuit in the Circuit Court, Seventeenth Judicial Circuit, in and

 for Broward County on July 24, 2020. Kraft Heinz executed a waiver of service on September 21,

 2020, thereby effecting service of the Complaint.
Case 0:20-cv-62136-RAR Document 1 Entered on FLSD Docket 10/20/2020 Page 2 of 7




         2.     Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the state court case file

 is attached hereto and incorporated by reference. Exhibit A consists of the complaint filed in the

 Circuit Court; Exhibit B consists of all other process, pleadings, motions, and orders filed in this

 case.

         3.     Plaintiff’s complaint challenges the labeling of two varieties of coffee

 manufactured by Kraft Heinz: 26.8-ounce containers of Maxwell House Master Blend coffee, and

 31.0-ounce containers of Yuban Traditional Roast Ground coffee (collectively, the “Products”).

 Plaintiff alleges that the Products claim to produce between 180 and 210 servings of coffee, but

 do not contain a sufficient amount of coffee to do so. As a result, Plaintiffs claim that the

 “Products’ representation, that 180 to 210 cups of coffee can be brewed using 1 Tbsp of coffee per

 6 oz cup . . . are untrue, misleading and deceive the public.” Ex. A (“Compl.”) ¶ 21.

         4.     Plaintiff alleges that she purchased both Products from a Walmart store in Broward

 County, Florida. Id. ¶ 12.

         5.     Plaintiff asserts a single cause of action against Kraft Heinz for violations of the

 Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. §§ 501.201 et seq. See

 Compl. ¶¶ 53-68. Plaintiff purports to assert this claim on behalf of a nationwide class of

 consumers who purchased the Products in the four years preceding the filing of the complaint (i.e.,

 since July 24, 2016). Id. ¶ 39.

         6.     Plaintiff seeks a variety of remedies on behalf of the class, including damages,

 disgorgement of “all monies that may have been acquired by Defendant” as a result of its allegedly

 “unfair and/or deceptive act or practices,” and attorney’s fees. Id. at 14-15 (Prayer for Relief).




                                                  2
Case 0:20-cv-62136-RAR Document 1 Entered on FLSD Docket 10/20/2020 Page 3 of 7




                     REMOVAL IS PROPER UNDER 28 U.S.C. § 1332(d)

        7.      CAFA provides that federal courts have original jurisdiction over class actions in

 which (i) any plaintiff is diverse from any defendant, (ii) there are at least 100 members in the

 putative class, and (iii) the amount in controversy exceeds $5 million, exclusive of interest and

 costs. 28 U.S.C. § 1332(d). Under 28 U.S.C. § 1441(a), any such action may be removed to the

 district court for the district and division embracing the place where the action is pending.

                    The Parties Are Sufficiently Numerous To Satisfy CAFA

        8.      Plaintiff alleges that the “members of the Class are so numerous that individual

 joinder of all class members is impracticable.” Compl. ¶ 42. Moreover, sales data obtained from

 Nielsen confirms that Kraft Heinz sold millions of units of the Products during the putative class

 period. That readily satisfies CAFA’s numerosity requirement.

                                The Parties Are Minimally Diverse

        9.      Plaintiff resides in, and is a citizen of, Florida. Compl. ¶ 3.

        10.     Kraft Heinz is a Pennsylvania limited liability company that is co-headquartered in

 Chicago, Illinois and Pittsburgh, Pennsylvania.

        11.     Accordingly, CAFA’s minimal diversity requirement is satisfied in this action

 because Plaintiff is a citizen of Florida, whereas Kraft Heinz is a citizen of Delaware, Illinois, and

 Pennsylvania. See 28 U.S.C. § 1332(c)(1) (providing that a corporation is a “citizen of any State

 by which it has been incorporated and of the State where it has its principal place of business”).

                           There Is at Least $5,000,000 in Controversy

        12.     To satisfy CAFA, a defendant need only show “that the amount in controversy more

 likely than not exceeds the . . . jurisdictional requirement [of $5 million].” Pretka v. Kolter City

 Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010) (citation and internal quotation marks omitted).




                                                   3
Case 0:20-cv-62136-RAR Document 1 Entered on FLSD Docket 10/20/2020 Page 4 of 7




 In assessing the amount in controversy, “the pertinent question is what is in controversy in the

 case, not how much the plaintiffs are ultimately likely to recover.” Id. at 751; see also S. Fla.

 Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312, 1315 (11th Cir. 2014) (noting that the amount

 in controversy is an “estimate of how much will be put at issue in the litigation” and that this

 “amount is not discounted by the chance that the plaintiffs will lose on the merits”). Even “the

 amount of damages flowing from facially deficient claims should . . . be considered when

 determining the amount in controversy.” McDaniel v. Fifth Third Bank, 568 F. App’x 729, 730

 (11th Cir. 2014) (holding that district court’s refusal to consider such damages was “error”).

        13.     “CAFA eliminates the general rule of nonaggregation for purposes of determining

 the amount in controversy. While the general rule of nonaggregation holds that the over $75,000

 amount in controversy must be established for each individual plaintiff, the amount in controversy

 under CAFA can be satisfied by aggregating the individual class members' claims.” Waldman v.

 Cingular Wireless LLC, No. 07-80081, 2007 WL 1970858, at *2 (S.D. Fla. July 3, 2007); see also

 Std. Fire Ins. Co. v. Knowles, 133 S. Ct. 1345, 1348 (2013) (noting that CAFA requires “adding

 up the value of the claim of each person who falls within the definition of the proposed class.”).

 So long as the removing party can make a “plausible allegation that the amount in controversy

 exceeds the jurisdictional threshold,” removal is proper. Dart Cherokee Basin Operating Co. v.

 Owens, 574 U.S. 81, 89 (2014); see also McDaniel, 568 F. App’x at 732 (“[U]nless recovery of an

 amount exceeding the jurisdictional minimum is legally impossible, the case belongs in federal

 court.”) (citation and internal quotation marks omitted).

        14.     Plaintiff seeks damages and/or restitution on behalf of the putative class, and she

 requests that the Court “restor[e] all monies that may have been acquired by Defendant” as a result

 of its allegedly “unfair and/or deceptive” conduct. Compl. at 15 (Prayer for Relief). As a result,




                                                  4
Case 0:20-cv-62136-RAR Document 1 Entered on FLSD Docket 10/20/2020 Page 5 of 7




 Plaintiff’s complaint places in controversy all nationwide sales of the Products. See, e.g., Cordova

 v. Sensa Prods., LLC, No. 11-80835, 2011 WL 13160763, at *1 (S.D. Fla. Dec. 27, 2011)

 (calculating amount in controversy based on “proceeds from sales of Sensa to members of the

 proposed class”); Jovine v. Abbott Labs, Inc., No. 11-80111, 2011 WL 1337204, at *4 (S.D. Fla.

 Apr. 7, 2011) (calculating amount in controversy by “multipl[ying] the $3.00 sales price by the

 five million containers of product subject to the recall”); cf. Reilly v. Amy’s Kitchen, Inc., 2 F.

 Supp. 3d 1300, 1304 (S.D. Fla. 2014) (concluding that the plaintiff did not satisfy amount in

 controversy where the defendant “sold only $1,045,993 of the three products Plaintiff purchased

 in the State of Florida for the four year [class] period”).

        15.     Kraft Heinz has access to retail scan sales data through Nielsen, which collects

 nationwide retail sales data. Nielsen’s sales data shows that, since January 1, 2017 to the present

 (which is entirely within the putative class period), nationwide retail sales of the Products

 significantly exceeded $100 million.

        16.     Accordingly, Plaintiff’s request for damages and/or restitution alone establishes an

 amount in controversy well in excess of $5 million.

                                        VENUE IS PROPER

        17.     Venue is proper because this action was initially filed in the Circuit Court,

 Seventeenth Judicial Circuit, in and for Broward County, which is located in the Southern District

 of Florida. See 28 U.S.C. § 1441(a) (noting that an action may be removed “to the district court

 of the United States for the district and division embracing the place where such action is

 pending”); 28 U.S.C. § 89(c) (noting that the Southern District of Florida encompasses Broward

 County). Further, venue is proper under 28 U.S.C. § 1391 because Plaintiff allegedly purchased

 the Products at a Walmart store in Broward County. See Compl. ¶ 12.




                                                    5
Case 0:20-cv-62136-RAR Document 1 Entered on FLSD Docket 10/20/2020 Page 6 of 7




                                        REMOVAL IS TIMELY

        18.     Under 28 U.S.C. § 1446(b), notice of removal of a civil action must be filed within

 thirty days of the defendant’s receipt of service of the summons and complaint. Kraft Heinz

 executed a waiver of service on September 21, 2020, less than thirty days before filing this Notice

 of Removal. Kraft Heinz’s Notice of Removal is accordingly timely.

                     OTHER REQUIREMENTS FOR REMOVAL ARE MET

        19.     Kraft Heinz has not filed any responsive pleadings or any other papers responding

 to the complaint in the state court.

        20.     Kraft Heinz will promptly give written notice of the filing of this Notice of Removal

 to all parties, and a copy of this Notice will be filed with the Clerk of the Circuit Court as required

 by 28 U.S.C. § 1446(d).

 Dated: October 20, 2020                           Respectfully submitted,

                                                   By: /s/ Elizabeth B. Honkonen
                                                   Jeffrey T. Foreman (FL Bar No. 612200)
                                                   jforeman@knpa.com
                                                   Elizabeth B. Honkonen (FL Bar No. 0149403)
                                                   ehonkonen@knpa.com
                                                   KENNY NACHWALTER, P.A.
                                                   1441 Brickell Avenue – Suite 1100
                                                   Miami, Florida 33131
                                                   Telephone: (305) 373-1000
                                                   Facsimile: (305) 372-1861
                                                   Attorneys for Defendant

                                                   and




                                                   6
Case 0:20-cv-62136-RAR Document 1 Entered on FLSD Docket 10/20/2020 Page 7 of 7




                                      Dean N. Panos (Pro Hac Vice Motion to be Filed)
                                      DPanos@jenner.com
                                      JENNER & BLOCK LLP
                                      353 N. Clark Street
                                      Chicago, IL 60654-3456
                                      Telephone: (312) 923-2765
                                      Facsimile: (312) 840-7765

                                      Kate T. Spelman, Esq. (Pro Hac Vice Motion to be Filed)
                                      kspelman@jenner.com
                                      Alexander M. Smith, Esq. (Pro Hac Vice Motion to be Filed)
                                      asmith@jenner.com
                                      JENNER & BLOCK LLP
                                      633 West 5th Street, Suite 3600
                                      Los Angeles, CA 90071-2054
                                      Telephone: (213) 239-5100
                                      Facsimile: (213) 239-5199
                                      Co-Counsel for Defendant




                                       7
